Citation Nr: 0001223	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  94-08 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD).

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Denver Regional 
Office (RO) June 1992 rating decision which granted service-
connection for PTSD; assigned it a temporary total (100 
percent) evaluation under 38 C.F.R. § 4.29, effective from 
October 15, 1991 to November 30, 1991; and assigned it a 30 
percent evaluation, effective December 1, 1991.

In November 1992, the RO increased the evaluation of the 
veteran's service-connected PTSD from 30 to 50 percent, 
effective December 1, 1991.  In November 1993, the RO, 
assigned the veteran's PTSD a temporary total evaluation 
under 38 C.F.R. § 4.29, effective from April 14, 1993 to May 
31, 1993, and resumed the 50 percent disability rating, 
effective June 1, 1993.  In October 1994, the RO assigned his 
PTSD a temporary total rating under 38 C.F.R. § 4.29, 
effective from May 21, 1994 to June 30, 1994, and resumed the 
50 percent disability rating, effective July 1, 1994.  On a 
claim for an original or increased rating, the veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law; thus, such claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The Board also notes, in his January 1999 written argument, 
the veteran's representative requested service connection for 
a bipolar disorder and a personality disorder secondary to 
service-connected PTSD.  These issues are inextricably 
intertwined with the issues on appeal, and therefore will be 
addressed by the Board in this decision.




REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
PTSD is well grounded pursuant to 38 U.S.C.A. § 5107(a) as it 
is plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contention concerning the severity of his PTSD (within the 
competence of a lay party to report) is sufficient to well 
ground his claim.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  Such 
duty to assist is neither optional nor discretionary, and it 
includes obtaining an adequate VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
duty to assist includes a thorough and contemporaneous 
medical examination, taking into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability is a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121 (1991).

In this regard, the U.S. Court of Appeals for Veterans Claims 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is 
inadequate to rate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992).

The veteran was last afforded VA psychiatric examination in 
August 1997.  At that time, he reported that he experienced 
nightmares and mood swings  Mental status examination 
revealed that his affect was restricted.  It was noted that 
he attempted to control his mood with a substantial amount of 
Lithium, an antidepressant and antipsychotic medication.  He 
was diagnosed as having PTSD by history, bipolar disorder by 
history and mixed personality disorder.  A Global Assessment 
of Functioning (GAF) score of 45 was assigned.  It was noted 
that the veteran had been unemployed since December 1990.  
The examiner reported that the veteran's hostility, 
aggression, irritability, sullenness and lack of interest in 
getting along with other people precluded him from obtaining 
reasonable employment.

By June 1998 addendum, the examiner who conducted the August 
1997 VA psychiatric examination indicated that 30 percent of 
the veteran's GAF score was attributable to his service-
connected PTSD, that 40 percent of his GAF score was 
attributable to his bipolar disorder and that 30 percent of 
his GAF score was attributable to his mixed personality 
disorder.  The examiner reported that the veteran was unable 
obtain employment which required him to interact with others.  
The examiner also reported that the veteran was unable to 
tolerate any supervision, and that his PTSD, bipolar disorder 
and mixed personality disorder all contributed to this.  The 
examiner opined that 50 percent of the veteran's inability to 
be supervised was attributable to his PTSD.  The examiner 
further opined that 50 percent of the veteran's hostility, 
aggression, irritability, sullenness and lack of interest in 
getting along with other people was attributable to his PTSD.  
He reported that the other 50 percent of these symptoms were 
attributable to the veteran's bipolar disorder and mixed 
personality disorder.

The Board concludes that the results of the August 1997 VA 
psychiatric examination and June 1998 addendum were 
inadequate for rating purposes.  In particular, they do not 
show what symptoms are specifically attributable to the 
veteran's service-connected PTSD and which ones are 
attributable to his bipolar disorder and mixed personality 
disorder.  In addition, they do not contain a specific GAF 
score for the veteran's PTSD.  This is necessary to allow for 
a proper evaluation of his PTSD symptoms.  Thus, an another 
VA psychiatric examination is needed to clarify what 
psychiatric symptoms are directly attributable to his 
service-connected PTSD, and to determine the and severity of 
these symptoms.  This, in turn, will enable the VA to 
accurately assess the current severity of his service-
connected PTSD.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, the case is 
REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his PTSD 
since August 1997.  On securing any 
necessary releases, the RO should obtain 
copies of all VA and private treatment 
records (not already of record) for 
association with the claims folder.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  All indicated tests should 
be conducted and the results reported in 
detail. An opinion should be provided as 
to the likelihood that a bipolar 
disorder, a personality disorder or other 
diagnosable psychiatric condition is 
related directly or otherwise to the 
service-connected PTSD. 

The examiner also should (1) ascertain 
what symptoms are attributable to the 
veteran's PTSD and asosciated conditions, 
if any, (2) ascertain the severity these 
symptoms, (3) separately identify any 
unrelated symptoms, (4) if certain 
symptoms cannot be dissociated from one 
disorder or another, it should be so 
indicated, and (5) assess the severity of 
the veteran's PTSD and any associated 
conditions by specifically assigning a 
GAF score, including a brief explanation 
of what the GAF assigned represents in 
compliance with Thurber v. Brown, 5 Vet. 
App. 119 (1993).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the above 
foregoing development has been 
accomplished.  If any development is 
incomplete, appropriate remediation 
should be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Thereafter, the RO should address the 
claims of service connection for a 
bipolar disorder and a personality 
disorder and readjudicate the issues of 
an initial evaluation in excess of 50 
percent for PTSD and a total rating based 
on individual unemployability, with 
consideration of both the old and new 
regulations pertaining to the evaluation 
of psychiatric disabilities, and apply 
the version of the regulations which is 
most favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative an opportunity 
to respond.  The case should then be returned to the Board 
for further consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 



